DETAILED ACTION

Status of the Claims
This office action is submitted in response to the amendment filed on 10/16/22.
	Examiner notes that this application is a division of 15/158974, which is now US Patent No. 10943262.
	Examiner notes Applicant’s foreign priority date of 11/21/13.
	Claims 1-38, 40-41, and 57-58 have been cancelled.
	Claims 39, 47, 49, and 56 have been amended.
	Therefore, claims 39 and 42-56 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42-55 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, these claims all refer to “a method according to claim 39.”  Based on this wording, it is unclear as to whether Applicant intends to list them as independent or dependent claims.  Examiner recommends amending the claims to resolve this lack of clarity.  For purposes of examination, claims 42-55 will be treated as dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 39 and 42-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 39 and 56, in part, describe a method comprising:  receiving an ad with an expiration date, detecting a phone call, selecting an ad based on an attribute of a party placing the call, presenting the ad to the user during the call, and removing the ad from the pool of ads when it expires.  As such, the claims are directed to the abstract idea of presenting ads to a user during a phone call, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. advertising and marketing activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: storing the ads in a cache. Examiner understands this limitation to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including a “telecommunications device” for receiving content, receiving calls, a “processor” for executing the method, and presenting content to a user; a “server” for transmitting data; and a “store or a cache” for storing ads. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a smart phone). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 42-55 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the content of the ads and the user’s interaction with the media content (ads).  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 39 and 42-56 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 42-53 and 55-56 are rejected under 35 USC 103 as being unpatentable over Swift (20090043657) in view of Macaluso (20130232008), and in further view of Kim (20030050837).
Claims 39 and 56:  Swift discloses a method and apparatus comprising:
Storing media on a mobile device, such as audio, video, or other data (Paragraph 37); detecting a telecommunications call event at a user telecommunications device, and selecting an item of media content based on an attribute of a party placing the call, and augmenting the call with the item of media content (Paragraphs 52-54 and 170; Fig. 7).
Swift fails to explicitly disclose a method for receiving media content at the telecommunications device from a server, the media content having an expiration date, storing the item in a cache on the device, or removing the media content after the expiration date.
Macaluso, however, discloses a method for receiving and storing media content at the telecommunications device from a server, the media content having an expiration date, storing the item in a cache on the device, or removing the media content after the expiration date.  (Figs. 2 and 5; Paragraphs 9 and 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Macaluso with those of Swift.  One would have been motivated to do this in order to locally maintain the media content so that the device can display ads to a user regardless of its network connectivity status.
Finally, while the Swift/Macaluso combination fails to explicitly disclose a method in which the ad is downloaded to the phone prior to the call.
Kim, however, discloses a method of presenting ads to a user on a mobile device that are downloaded to said device prior to making a phone call.  (Paragraphs 21-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Kim with those of Swift/Macaluso.  One would have been motivated to do this in order to prevent any lag time in displaying an ad on a user’s mobile device during a call.
Claim 42:  Swift discloses a method wherein the item of media content enables the called or calling party to access further related media content or services.  (Fig. 7; Paragraph 140).
Claim 43:  Swift discloses a method wherein the item of media content is associated with a uniform resource identifier or URI.  (Fig. 7; Paragraph 140).
Claim 44:  Swift discloses a method further comprising detecting a user interaction with the item of media content.  (Paragraphs 52-54 and 140).
Claim 45:  Swift discloses a method further comprising, on termination of the call, performing an action in dependence on the resource identified by the URI.  (Paragraphs 52-54 and 170).
Claim 46:  The Swift/Macaluso/Kim combination discloses those limitations cited above. Macaluso further discloses a method using the server, maintaining an audit trail comprising records of which items of media content have been used in an augmented call and which URIs have been interacted with.  (Paragraphs 10 and 32).
The rationale for combining Macaluso with Swift and Kim is articulated above and incorporated herein.
Claim 47:  Swift discloses a method wherein the selection of the item of media content is dependent on an attribute of at least one of: the call; a party receiving the call; the user device; and the user.  (Paragraph 54).
Claim 48:  Swift discloses a method wherein the attribute is at least one of: an associated identity; an associated location; and an associated date and/or time.  (Paragraphs 54-55 and 140).
Claim 49:  Swift discloses a method wherein the item of media content comprises one or more of: an image or video, wherein the augmentation of the call comprises displaying the media content to the user and audio, wherein augmenting the call comprises playing the media content to the user.  (Fig. 1; Paragraph 57).
Claim 50:  Swift discloses a method wherein the call is augmented at one or more of the following times: during the time the call is being initiated; whilst the call is in progress; and after the call has terminated.  (Paragraphs 54, 57, and 140).
Claim 51:  Swift discloses a method wherein a selection of the item of media content is performed at the remote server.  (Paragraph 56).
Claim 52:  Swift discloses a method wherein the action performed in dependence on the resource identified by the URI comprises at least one of: accessing a network location, optionally accessing a web page; and initiating a further telecommunications call.  (Paragraphs 52-54 and 170).
Claim 53:  Swift discloses a method wherein the item of media content comprises a first and a second button.  (Figs. 1 and 7).
Claim 55: The Swift/Macaluso/Kim combination discloses those limitations cited above.  Macaluso further discloses a method wherein the user interaction with the item of media content is reported to a remote server.  (Paragraphs 10 and 32).
The rationale for combining Macaluso with Swift and Kim is articulated above and incorporated herein.
Claim 54 is rejected under 35 USC 103 as being unpatentable over Swift/Macaluso/Kim in view of Paradise (20110145051).
The Swift/Macaluso/Kim combination discloses those limitations cited above, but fails to explicitly describe a method wherein a user may accept an offer associated with the item of media content by pressing the first button, or reject the offer by pressing the second button.
Paradise, however, discloses a method wherein a user may accept an offer associated with the item of media content by pressing the first button, or reject the offer by pressing the second button.  (Paragraph 94).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature with those of Swift/Macaluso/Kim.  One would have been motivated to do this to provide a means for users to respond to ads and purchase items through a convenient API.

Response to Arguments
	The previous claim analysis under 112(f) has been withdrawn in response to Applicant’s amendments.
	One of the previous rejections under 112(b) has been withdrawn in response to Applicant’s amendments; however, Applicant still needs to amend the dependent claims accordingly (e.g. the method according to claim 39).
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 are unpersuasive.
	First, Applicant argues that Examiner has “completely ignored” the limitation that involves deleting an ad after it has expired.  As noted above, this feature was considered to be part of the abstract idea.  Deleting ads once they have expired is clearly a method of organizing human activity that can easily be performed manually and/or mentally.
	Next, Applicant argues that the claims are not directed to an abstract idea because they are not directed to advertising.  Examiner disagrees, noting that the specification and drawings are replete with examples of advertising in relation to the current invention.  Regardless of Applicant’s attempts to portray the invention in a more technical light, the invention is directed to nothing more than providing ads to a user on a phone based on the traits of one of the callers.  This is a method of targeted advertising that clearly falls under a method of organizing human activity.
	Next, Applicant argues that the claims, as amended, now recite a unique combination of technical and computational steps that provide an ad during a call and using a cache/store of a communication device.  Examiner notes that providing ads on a phone is an abstract idea that is associated with a generic mobile device.  The fact that it is performed on a phone does nothing more than generally link the use of the judicial exception to a particular technological environment.
Next, Applicant argues that the claims describe significantly more than the aforementioned abstract idea, and goes on to inexplicably provide a summation of the USPTO guidance regarding Berkheimer.  The only additional functional element that Examiner deemed to be extrasolution activity was the process of storing data in the cache.  This was then substantiated with a citation from MPEP 2106.05 to demonstrate that it is well-understood, routine, and conventional.  As such, the additional elements do not recite significantly more.
For at least these reasons, the rejection under 35 USC 101 is sustained.
Applicant’s arguments regarding the prior art rejections are rendered moot in view of the updated grounds of rejection, which were necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at 517-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3682                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681